DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action responds to the amendments filed on December 8, 2021 for application 16/521,937.  Claims 11-12 and 34-38 were amended, and claims 39-41 were added as new claims.  Through the Examiner’s Amendment presented below, claims 11 and 34-35 were amended and claims 39-41 were cancelled.  Claims 11-18, 20-23, and 34-38 remain pending after Applicant’ acceptance of the Examiner’s Amendment. 

Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on December 8, 2021, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 9-14 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments are moot because the Applicant accepted the Examiner’s Amendment as provided below.  Accordingly, the § 103 rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
Authorization for this examiner’s amendment was initially discussed with Grant Scott (Reg. No. 36,925) via a telephone call on February 17, 2022, and the final authorization was received from Grant Scott via e-mail on February 23, 2022.
The application has been amended as follows: 
11.	(Currently amended) An encryption circuit comprising:
a pipelined encryption core comprising a plurality of round cores configured to perform a sequence of real round operations on each of pieces of input data sequentially input thereto, the pipelined encryption core outputting encryption data through an encryption operation using the real round operations; and
an encryption controller configured to perform control so that at least one of the plurality of round cores performs at least one virtual round operation in addition to a real round operation;
wherein the encryption controller is configured to perform control so that the virtual round operation of the at least one round core is performed [[in]] concurrently with a real round operation being performed by at least one other round core of the plurality of round cores; [[and]]
wherein the real round operation performed by the at least one other round core further encrypts a piece of input data that was previously encrypted by the round core performing the virtual round operation; and
wherein the virtual round operation increases security of the encryption circuit by generating dummy encryption data during at least one portion of a first time interval having a first duration that is multiple times a duration of a time interval associated with the real round operation.
34. 	(Currently amended) An encryption circuit, comprising:
a pipelined encryption core having a plurality of round cores therein including a pipelined arrangement of an initial round core followed by first through n-th round cores, where n is an integer greater than one, said pipelined encryption core configured to perform a pipelined-sequence of real round operations on each of a plurality of pieces of input data received therein and generate real encryption data from the input data using an encryption operation comprising the pipelined-sequence of real round operations; and
an encryption controller coupled to said pipelined encryption core, said encryption controller configured to control said pipelined encryption core so that at least one of the plurality of round cores performs at least one virtual round operation that generates dummy encryption data as part of the encryption operation;
wherein said performing the pipelined-sequence of real round operations on each of a plurality of pieces of input data comprises sequentially performing at least n real round operations on each of the plurality of pieces of input data; [[and]]
wherein the initial round core performs at least one initial virtual round operation during a first time interval when the first round core performs a real round operation on a first real encryption result, which was previously generated by the initial round core performing a real round operation on a corresponding first piece of the input data; and
wherein each of the at least one virtual round operation increases security of the encryption circuit by generating dummy encryption data during at least one portion of the first time interval having a first duration that is multiple times a duration of a time interval associated with the real round operation.
35. 	(Currently amended) The encryption circuit of Claim 34, wherein the initial round core generates a plurality of pieces of dummy encryption data by performing a corresponding plurality of initial virtual round operations during the first time interval.
39.-41. (Canceled).

Allowable Subject Matter
Claims 11-18, 20-23, and 34-38 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are “Henry” (US 8,060,755), “Linge” (US 2019/0268137), and “Johnson” (US 2016/0127123).  Henry discloses an apparatus and method for performing cryptographic operations that relies upon a round engine to conduct Advanced Encryption Standard (AES) rounds upon blocks of input data.  Linge discloses a cryptographic circuit that employs virtual and real S-box (substitution table) accesses that are performed in parallel to prevent side-channel attacks.  Johnson discloses a cryptographic system that uses AES where additional virtual operations can be conducted with real operations within operation clock cycles.
What is missing from the prior art is an encryption circuit with the following characteristics.  The encryption circuit comprises a pipelined encryption core and an encryption controller.  The pipelined encryption core comprises a plurality of round 
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 11 and 34.  Therefore, claims 11 and 34 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 11 and 34 are allowable by virtue of their dependency.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491